ORDER
LEMMON, Justice.
Considering the application of Petitioner, Paul S. Shoultz, Jr., to have a Commissioner appointed to take evidence pursuant to Chapter 4, Article XIV, § 9 of the Articles of Incorporation of the Louisiana State Bar Association,
IT IS HEREBY ORDERED that Ted Price be and is hereby appointed as Commissioner, to take evidence and to report to this Court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana.